Citation Nr: 9906018	
Decision Date: 03/03/99    Archive Date: 03/11/99

DOCKET NO.  96-48 961A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for a psychiatric disorder 
classified for rating purposes as "anxiety reaction with 
post-traumatic stress symptoms," currently evaluated as 
30 percent disabling.

(The issue of entitlement to reimbursement or payment by the 
Department of Veterans Affairs of the cost of unauthorized 
medical services received during a hospitalization at the 
DePaul Medical Center from April 3 through April 5, 1995, is 
the subject of a separate Board decision.)  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to May 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 11, 1995, rating decision by the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied the veteran's claim for a 
rating higher than 30 percent for his service-connected 
psychiatric disorder.  The veteran testified at a hearing on 
May 13, 1998, before the undersigned member of the Board in 
Washington, D.C.  

In denying the claim for an increased rating for the service-
connected psychiatric disorder classified as "anxiety 
reaction with post-traumatic stress symptoms," the RO, in a 
May 15, 1996, rating decision which confirmed and continued 
the earlier denial of an increased rating, justified its 
determination in part on the basis of a finding that 
schizoaffective disorder, a psychosis, treated during VA 
hospitalizations in April and May 1995 is unrelated to the 
service-connected psychiatric disability, a neurosis, and 
that such pathology could not be used to support the 
assignment of an increased rating.  The effect of this 
determination was to deny service connection for 
schizoaffective disorder, but this determination was not 
identified as an issue in and of itself, nor was the veteran 
notified of the determination or advised of his right to 
appeal it.  Since this issue must be resolved before the 
merits of the increased rating issue can be examined, it is 
inextricably intertwined with the issue of entitlement to an 
increased rating.  Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180 (1991); Kellar v. Brown, 
6 Vet. App. 157 (1994).  The issue of entitlement to service 
connection for schizoaffective disorder, therefore, must be 
developed in association with the current claim..

The veteran is also appealing a November 2, 1995, decision by 
the Medical Administration Service (MAS) at the VA Medical 
Center (VAMC) in Roanoke, Virginia, which denied a claim for 
payment or reimbursement of medical expenses associated with 
medical services received at the DePaul Medical Center in 
April 1995.  That issue is the subject of a separate remand 
order.  In its preliminary review of the appeal on that 
issue, the Board determined that the question of whether the 
veteran's seizures are proximately due to or the result of 
his service-connected psychiatric disorder is inextricably 
intertwined with the reimbursement claim.  Parker, Id.; 
Harris, Id.; Kellar, Id.  Since the issue of service 
connection for seizures must first be adjudicated by the RO 
before the reimbursement decision by the MAS may be reviewed 
on appeal, that matter is now incorporated into the present 
remand order to the RO for initial adjudication, following 
completion of any evidentiary development deemed necessary.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical, chronological sequence, no instruction may be given 
a lower priority in terms of the necessity of its being 
carried out completely.  

Service connection is in effect for a psychiatric disorder 
which is classified primarily as anxiety neurosis but which 
includes symptoms of "post-traumatic stress."  The 
descriptive label for the disorder falls short of 
incorporating the term post-traumatic stress disorder (PTSD), 
but the symptoms which form the basis for a diagnosis of PTSD 
in various medical records have been freely accepted for 
rating purposes.  The United States Court of Veterans Appeals 
held in Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) 
that if symptoms of a nonservice-connected disorder are 
included in a rating for a service-connected disability, such 
inclusion constitutes a grant of service connection as a 
matter of law.  Whether the disorder is characterized as 
anxiety neurosis or PTSD or both for rating purposes is a 
matter of form, not substance, since the same rating criteria 
apply in either case.  

Before the disorder, however named, can be properly rated, 
the record must be clarified to determine which psychiatric 
symptoms may be regarded as manifestations of the service-
connected psychiatric disability.  According to the record, 
the veteran has a long history of abuse of alcohol and drugs.  
He claims to have been drug and alcohol free since a VA 
hospitalization of December 1994.  There is evidence which 
tends to substantiate this assertion, but the medical record 
describing his psychiatric status in recent years is not 
complete.  Other than the reports of 4 hospitalizations in 
1995, there are no treatment records, either VA or private, 
pertaining to the period since March 1995, the date of the 
most recent VA outpatient treatment reports.  

In addition, the question of whether the symptomatology 
diagnosed as schizoaffective disorder represents a separate 
disability, a manifestation of the service-connected 
neurosis, or a product of long-term substance abuse cannot be 
resolved from information presently on file.  There is no 
medical evidence of record which would either support or 
refute the RO's conclusion that schizoaffective disorder is 
an entirely separate disability which may not be considered 
for rating purposes.  The Board is prohibited from exercising 
its own independent medical opinion in resolving medical 
questions arising in appeals before it.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  A current VA psychiatric examination 
is therefore required.  

Following clarification of the precise nature and severity of 
the service-connected psychiatric symptomatology, a 
determination will be required as to whether the veteran 
would be rated more advantageously under the criteria in 
effect before November 7, 1996, the date upon which the 
revised provisions of the VA's Schedule for Rating 
Disabilities pertaining to psychiatric disorders became 
effective, or those in effect after that date.  Since the 
revision took place while the claim was pending, the veteran 
is entitled, pursuant to Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to have his claim considered under both the old 
criteria and the new and to receive a rating under the 
criteria most favorable to him.  The RO has properly 
considered the claim under both the old and the new criteria, 
but the VA examination used by the Board in considering the 
new criteria was performed in March 1996, before the new 
criteria went into effect, and is inadequate for use with 
those criteria.  A new VA examination which determines the 
presence or absence of the specific findings required for 
application of the revised criteria is necessary for proper 
adjudication of the increased rating claim.  

Where the record before the Board is inadequate, a remand is 
required.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Where 
the evidence does not adequately describe the current state 
of the condition, a new VA examination must be provided.  
Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  
Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should obtain all VA 
outpatient treatment records dated since 
March 1995 and the reports of any VA 
hospitalizations after May 1995.

2.  The veteran should be given an 
opportunity to identify any other medical 
providers, including both physicians and 
institutions (hospitals or clinics), from 
which he has received psychiatric 
examination or treatment since May 1995.  
Upon receipt of proper authorization, the 
RO should obtain all available 
documentation from the providers 
indicated by the veteran.  

3.  After completion of the foregoing, 
the veteran should undergo a special VA 
psychiatric examination to ascertain the 
nature and severity of all current 
manifestations of his service-connected 
psychiatric disorder and clarify the 
scope of the service-connection grant.  
All indicated tests and studies should be 
conducted and all clinical findings 
should be reported in detail.  The claims 
file must be made available to the 
examiner for use in connection with the 
examination.  The RO should include the 
following with the examination request:  
(1)  A copy of the version of the VA 
General Rating Formula for Mental 
Disorders in effect before November 7, 
1996, as incorporated into 38 C.F.R. 
§ 4.132, and (2) a copy of the version in 
effect since that date, as set forth in 
38 C.F.R. § 4.130.

On the basis of a careful review of the 
entire record, current examination 
findings, and any additional information 
provided by the veteran, the examiner 
respond to each of the following items 
and provide a rationale for the 
conclusions reached:

(a)  The examiner should state a 
medical opinion as to whether 
the symptomatology encompassed 
under the diagnosis of 
schizoaffective disorder in 
medical records dated in 1995 
represent manifestations of the 
service-connected psychiatric 
disability classified as 
"anxiety neurosis with post-
traumatic stress symptoms," or, 
instead, whether they constitute 
a separate and distinct 
disorder.  

(b)  If schizoaffective disorder 
is found to be a separate 
clinical entity which is 
unrelated to anxiety neurosis 
with post-traumatic stress 
symptoms, the examiner should 
indicate whether its 
symptomatology can be separately 
identified and distinguished 
from that of the service-
connected psychiatric disorder 
for rating purposes.  If so, 
such symptomatology should be 
excluded from consideration when 
answering questions (c) through 
(f) below.  If the symptoms of 
schizoaffective disorder cannot 
be disassociated, or if the 
symptoms of schizoaffective 
disorder may properly be 
considered to be part of the 
service-connected disability, 
such symptoms should be 
considered when answering 
questions (c) through (f).  

(c)  The examiner should provide 
a full recitation of the degree 
to which the service-connected 
psychiatric disorder, separate 
and apart from symptoms due to 
alcohol or other substance 
abuse, impair the veteran's 
ability to establish and 
maintain effective or favorable 
relationships with people 
(social impairment) and the 
degree to which it results in 
reduction of initiative, 
flexibility, efficiency, and 
reliability levels (industrial 
impairment), within the meaning 
of the version of the VA General 
Rating Formula for Mental 
Disorders in effect before 
November 7, 1996, as set forth 
in 38 C.F.R. § 4.132.  

(d)  The examiner should provide 
a full recitation of the degree 
to which the service-connected 
psychiatric disorder, separate 
and apart from symptoms due to 
alcohol or other substance abuse 
result in psychiatric impairment 
as defined in the revised 
version of the VA General Rating 
Formula for Mental Disorders in 
effect since November 7, 1996 as 
incorporated into 38 C.F.R. 
§ 4.130.  The examiner must 
comment as to the presence or 
absence of each symptom and 
finding required under these 
criteria for ratings from 
0 percent to 100 percent, and, 
where present, the frequency 
and/or severity of each.  The 
manifestations or impairment 
caused by alcohol or other 
substance abuse must be 
excluded.

(e)  The examiner should comment 
on the effects of the service-
connected psychiatric disorder 
on the veteran's activity and 
how it appears functionally, 
particularly in a workplace 
setting, and state an opinion as 
to the effect of the service-
connected psychiatric disorder 
on the veteran's employability.

4.  After completion of the foregoing, 
the RO should review the examination 
report received to ensure that it is 
adequate to achieve the purposes of this 
remand, as shown in the discussion and in 
the specifications above.  If all of the 
requested information has not been 
provided, the report should be returned 
as adequate for rating purposes pursuant 
to 38 C.F.R. § 4.2 (1998).  If this is 
necessary, the physician(s) who performed 
the examination should be given an 
opportunity to amend the report without 
reexamining the veteran but should be 
free to schedule a reexamination if 
necessary.  All other actions necessary 
for proper followup of the evidentiary 
development sought by the Board should be 
taken.

5.  Thereafter, the RO should review the 
record and adjudicate the issues of 
entitlement to service connection for 
schizoaffective disorder secondary to the 
veteran's service-connected psychiatric 
disorder and entitlement to an increased 
rating for the service-connected 
psychiatric disorder.  In considering the 
increased rating issue, the RO should 
determine which version of the General 
Rating Formula for Mental Disorders is 
more favorable to the veteran's claim and 
assign a rating thereunder.

6.  The RO should also adjudicate the 
issue of entitlement to service 
connection for a seizure disorder 
secondary to the service-connected 
psychiatric disability or medications 
taken for such disability.  This 
determination should be preceded by any 
additional evidentiary development deemed 
necessary by the RO.  

7.  If either determination is adverse to 
the veteran, a supplemental statement of 
the case should be prepared and the 
veteran and his representative should be 
given a reasonable period of time for 
reply.  If the determination regarding 
entitlement to service connection for a 
seizure disorder is adverse to the 
veteran, an original statement of the 
case should be prepared on that issue.  
The veteran must be notified of the 
procedural steps necessary to complete an 
appeal to the Board, and he must be 
afforded an opportunity to complete such 
steps.

8.  After completion of all of the 
foregoing, the RO should forward the 
claims folder to the Medical 
Administration Service at the VA Medical 
Center 
in Roanoke, Virginia, for further 
adjudication of the reimbursement claim.  

Thereafter, the claim should be returned to the Board for 
further review, if in order.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to obtain additional information.  The Board 
does not intimate any factual or legal conclusions as to the 
outcome ultimately warranted in this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).


- 10 -


